MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Jan 22 2021, 8:29 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
James H. Voyles, Jr.                                     Theodore E. Rokita
Jennifer M. Lukemeyer                                    Attorney General of Indiana
Voyles Vaiana Lukemeyer Baldwin &                        Jodi Kathryn Stein
Webb                                                     Supervising Deputy Attorney
Indianapolis, Indiana                                    General
                                                         Indianapolis, Indiana



                                           IN THE

    COURT OF APPEALS OF INDIANA

Jonathon Cavins,                                         January 22, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1213
        v.                                               Appeal from the Boone Superior
                                                         Court
State of Indiana,                                        The Hon. Lori Schein, Judge

Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         06C01-1902-F4-396




Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021                Page 1 of 17
                                          Case Summary
[1]   Between July of 2018 and February of 2019, Dr. Jonathon Cavins saw Z.B.,

      B.H., J.S., S.H., and A.M., all boys between the ages of twelve and sixteen, for

      physical examinations at his Lebanon practice. During the examinations,

      Cavins stroked the penises of all five boys and introduced condoms into their

      discussions, placing or attempting to place them on four of the boys’ penises.

      The State eventually charged Cavins with two counts of Level 4 felony child

      molesting, one count of Level 5 felony sexual misconduct with a minor, and

      two counts of Level 6 felony child seduction. A jury convicted Cavins as

      charged, and the trial court sentenced him to an aggregate term of twenty-three

      years of incarceration with four years suspended to probation. Cavins contends

      that the State failed to introduce evidence sufficient to sustain any of his

      convictions, the trial court abused its discretion in sentencing him, and his

      sentence is inappropriately harsh. Because we disagree, we affirm.


                            Facts and Procedural History
[2]   Beginning in 2008, Cavins was a pediatrician practicing medicine at Witham

      Health Services in Lebanon, and the practice group to which Cavins belonged

      used the American Academy of Pediatrics (“AAP”) recommended practice to

      guide the physicians through the various health stages of children. Part of the

      AAP recommendation practice was to discuss various topics with adolescents

      twelve and older who were near to or entering puberty, which included drugs

      and alcohol, puberty, abuse, sexually-transmitted diseases, safe sex, and

      condoms. While it was acceptable by AAP standards to discuss condoms and


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 2 of 17
      even demonstrate the proper use of a condom on an object, such as a banana,

      there was no medical reason to ever put a condom on a patient during a

      medical examination nor to ever stroke a patient’s penis in order to induce an

      erection.

[3]   In July of 2018, Cavins saw thirteen-year-old Z.B. for a physical examination.

      After Cavins performed the standard physical examination with Z.B.’s mother

      in the room, Cavins took Z.B. to a different room, asked him to fill out a

      depression-screening form, and told him to undress and put on a gown. Cavins

      returned a short time later, and Cavins asked Z.B. if he was sexually active, to

      which Z.B. replied that he was not. Cavins left the examination room, retrieved

      a condom, and returned. Cavins opened the condom package and started to

      rub Z.B.’s penis by moving his hand back and forth in a symmetrical fashion

      several times. Cavins put the condom on Z.B.’s penis, but took it off and threw

      it away when Z.B. did not have an erection. Z.B. reported the incident to his

      mother that day.

[4]   In the fall of 2018, Cavins saw sixteen-year-old B.H. for a physical

      examination. Cavins had placed a condom on B.H. during an earlier visit but

      had not stroked B.H.’s penis at that time. When alone with Cavins, B.H. asked

      Cavins to measure his penis because he wanted to know if his penis was small.

      Cavins used a cloth measuring tape to hold B.H.’s penis and measure it.

      Afterward, Cavins started to stroke B.H.’s penis with three fingers; Cavins

      commented that B.H.’s penis was not getting hard. B.H. tried to change the




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 3 of 17
      subject, but Cavins continued to stroke his penis. B.H. pulled away. Cavins

      was not wearing medical gloves.

[5]   On December 7, 2018, Cavins saw fifteen-year-old J.S. as a new patient for a

      physical examination. After completing the initial new patient intake, Cavins

      took J.S. to a different room, left him with a depression-screening form, and

      told him to undress and put on a gown. Cavins asked J.S. if he was sexually

      active, to which J.S. replied that he was not. Cavins asked J.S. if he knew what

      a condom was, and J.S. said yes. Cavins pulled a condom out of his pocket and

      opened the package. Cavins started to stroke J.S.’s penis with his hand, with

      his thumb on top and two fingers on the bottom. Cavins attempted to put the

      condom on J.S.’s penis but it fell off because his penis was not erect. The

      situation felt awkward and “nasty” to J.S. Tr. Vol. V p. 26. Cavins told J.S.

      that he should wipe off his penis after using a condom to avoid “red penis.” Tr.

      Vol. V p. 27. Cavins used a baby wipe and wiped off J.S.’s penis by holding the

      head of the penis with one hand and wiping the penis off with the other hand.

      Cavins did not wear gloves during the medical examination. J.S. told his

      parents about the experience when they left the office, but J.S.’s father decided

      not to report the incident because he trusted Cavins and had faith that nothing

      untoward had happened.

[6]   On January 9, 2019, Cavins saw sixteen-year-old S.H. for a physical

      examination. After Cavins performed the standard physical examination with

      S.H.’s mother in the room, Cavins took S.H. to a different room, asked him to

      fill out a depression-screening form, and to undress and put on a gown. Cavins



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 4 of 17
      returned a short time later, reviewed S.H.’s answers on the form, and performed

      the rest of the physical examination, which included a hernia examination and

      a check for discharge from S.H.’s penis. Cavins asked S.H. if he was sexually

      active, to which S.H. replied that he was not. As Cavins manipulated S.H.’s

      testicles, Cavins began talking about condoms and asked S.H. if he wanted to

      see one. S.H. said yes, so Cavins retrieved one from the cabinet above the sink,

      opened the package, and handed it to S.H. When Cavins asked, S.H. told

      Cavins that he did not want to put it on; Cavins, however, held S.H.’s testicles

      and started to stroke S.H.’s penis with his hand around the penis in a circle.

      Cavins tried to put the condom on S.H.’s penis, but S.H. “smacked” Cavins’s

      hand away. Tr. Vol. IV p. 22. Cavins said, “okay,” placed the condom on

      S.H.’s finger, and stroked it with his whole hand wrapped around S.H.’s finger.

      Tr. Vol. IV p. 22. Cavins explained what the condom was for and how to use

      and dispose of it. Cavins also advised S.H. that his penis would be sticky so to

      gently clean it off. Cavins told S.H. to “keep it between us.” Tr. Vol. IV p. 46.

      Cavins did not wear gloves during the medical examination. S.H. felt

      uncomfortable and reported the incident to his mother. S.H.’s parents decided

      to give Cavins the benefit of the doubt and did not report the incident.

[7]   On February 4, 2019, Cavins saw twelve-year-old A.M. for a physical. After

      Cavins performed the standard physical examination with A.M.’s family in the

      room, Cavins took A.M. to a different room and asked him to fill out a

      depression-screening form, undress, and put on a gown. When Cavins

      returned, A.M. declined Cavins’s invitation to see a condom, telling Cavins that



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 5 of 17
      he was not ready. Cavins, however, took a condom from his pocket, handed

      the package to A.M., and told him to open it. Cavins did not explain what a

      condom was for, and A.M. had never seen one before. A.M. opened the

      package as Cavins began to stroke A.M.’s penis with his hand. Cavins took the

      condom from A.M.’s hand, rolled it onto A.M.’s penis, and continued to stroke

      A.M.’s penis to an erection. Cavins told A.M. that he did not have to tell his

      parents about what was occurring. Cavins watched A.M.’s penis and

      commented about “[j]erking off[,]” a term with which A.M. was not familiar.

      Tr. Vol. III p. 132. A.M. felt very awkward and did not like what Cavins was

      doing. Cavins took the condom off, wrapped it into a tissue, and threw it into

      the trash, advising AM. never to throw a condom into a toilet. Cavins also told

      A.M. that he had to clean his penis after wearing a condom and wiped off

      A.M.’s penis with a wet paper towel. Cavins did not wear gloves during the

      examination.

[8]   A.M. reported the incident to his mother that day and his family reported the

      incident to police on February 7, 2019. Following A.M.’s forensic interview,

      Lebanon Police Detective Major Tony Bayles secured a search warrant to

      search the pediatric unit for condoms and condom wrappers. A partially used

      box of condoms was found in the top drawer of Cavins’s desk in his personal

      office.

[9]   On February 22, 2019, Cavins was charged with Level 4 felony child molesting

      and arrested that day. By 6:00 p.m., Detective Bayles had been contacted by

      the families of J.S. and Z.B., who reported similar conduct. Following the



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 6 of 17
       filing of additional charges relating to J.S. and Z.B., the families of S.H. and

       B.H. also came forward. None of the five boys knew each other, lived in the

       same town, or attended school with any of the others. On January 28, 2020,

       the State filed a reordered charging information which contained the following

       charges:

               Count I—Level 4 felony child molesting [A.M.];
               Count II—Level 4 felony child molesting [Z.B.];
               Count III—Level 5 felony sexual misconduct with a minor [J.S.];
               Count IV—Level 6 felony child seduction [S.H.]; and,
               Count V—Level 6 felony child seduction [B.H.].
[10]   Cavins’s jury trial began on February 10, 2020, during which all five boys

       testified against him regarding his acts of stroking and placing or attempting to

       place condoms on their penises. Cavins testified on his own behalf regarding

       his medical examinations of the five boys and admitted that he had introduced

       condoms into his sexual-activity discussions. Cavins, however, denied ever

       putting a condom on any of the boys or stroking their penises and admitted that

       there would be no medical reason to do either act. The jury found Cavins

       guilty as charged.

[11]   At the sentencing hearing on June 4, 2020, the trial court gave “considerable

       weight” to Cavins’s violation of his position of trust as the boys’ physician as an

       aggravating circumstance and found Cavins’s lack of criminal history to have

       minimal mitigating weight. Tr. Vol. VI p. 94. The trial court sentenced Cavins

       to nine years (seven years executed and two years suspended to probation) for

       Counts I and II, three years executed for Count III, and to one year executed


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 7 of 17
       for Counts IV and V, Level 6 felony child seduction. The trial court ordered

       Cavins to serve the sentences consecutively due to multiple victims, which

       resulted in an aggregate sentence of twenty-three years of incarceration with

       four years suspended to probation.


                                  Discussion and Decision
                     I. Whether the State Produced Sufficient
                     Evidence to Sustain Cavins’s Convictions
[12]   When a defendant challenges the sufficiency of the evidence used to convict

       him of a crime, we consider only the probative evidence and reasonable

       inferences arising therefrom supporting the conviction. Drane v. State, 867

       N.E.2d 144, 146 (Ind. 2007). We will affirm a conviction unless no reasonable

       factfinder could find the elements of the crime proven beyond a reasonable

       doubt. Young v. State, 973 N.E.2d 1225, 1226 (Ind. Ct. App. 2012), trans. denied.

       Put another way, reversal of a defendant’s conviction “is appropriate only when

       a reasonable trier of fact would not be able to form inferences as to each

       material element of the offense.” Purvis v. State, 87 N.E.3d 1119, 1124 (Ind. Ct.

       App. 2017), aff’d on reh’g, 2018 WL 522813 (memorandum decision on

       rehearing). This standard of review does not permit us to reweigh the evidence

       or allow us to judge the credibility of the witnesses. McCallister v. State, 91

       N.E.3d 554, 558 (Ind. 2018). Where there is conflicting evidence in the record,

       we consider the evidence in the light most favorable to the judgment. Drane,

       867 N.E.2d at 146.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 8 of 17
[13]   Cavins was convicted of two counts of Level 4 felony child molesting, one

       count of Level 5 felony sexual misconduct with a minor, and two counts of

       Level 6 felony child seduction, crimes that all require proof of an adult touching

       a minor with intent to arouse or satisfy the sexual desires of either the minor or

       the older person. See Ind. Code §§ 35-42-4-3(b), -9(b)(1), -7(n), -7(q)(1). Cavins

       contends that the State produced insufficient proof to establish this for any of

       his five convictions, insisting that he never touched the boys’ penises after

       introducing the condom and that his touching of the five boys was therefore

       within the bounds of acceptable medical practice. As for Cavins’s claim at trial

       that he had never touched any of the boys’ penises, all testified to the contrary,

       and the jury was entitled to credit the boys’ testimony on this point and reject

       Cavins’s, which it did. See, e.g., McCallister, 91 N.E.3d at 558. Moreover, it was

       admitted by Cavins at trial that there was no medical reason to ever put a

       condom on a patient or stroke a patient’s penis in order to induce an erection

       during a medical exam.

[14]   That said, “[t]he intent to arose or satisfy the sexual desires of the child or the

       older person may be established by circumstantial evidence and may be inferred

       ‘from the actor’s conduct and the natural and usual sequence to which such

       conduct usually points.’” Kanady v. State, 810 N.E.2d 1068, 1069–70 (Ind. Ct.

       App. 2004) (quoting Nuerge v. State, 677 N.E.2d 1043, 1048 (Ind. Ct. App.

       1997), trans. denied.). “‘[T]he intent to arouse or satisfy sexual desires may be

       inferred from evidence that the accused intentionally touched a child’s

       genitals.’” Kirk v. State, 797 N.E.2d 837, 841 (Ind. Ct. App. 2003) (quoting



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 9 of 17
       Lockhart v. State, 671 N.E.2d 893, 903 (Ind. Ct. App. 1996)), trans. denied.

       Evidence of Cavins’s stroking of the boys’ penises, acts clearly outside the scope

       of acceptable medical practice, permitted the jury to infer his intent to arouse or

       satisfy the sexual desires of either the boys or himself from. See Spann v. State,

       850 N.E.2d 411, 414 (Ind. Ct. App. 2006) (affirming child molesting conviction

       where the defendant intentionally touched the victim’s penis on two occasions);

       Lockhart, 671 N.E.2d at 903 (affirming child molesting conviction when the

       defendant touched the victim’s penis and rubbed it for approximately five

       minutes).

[15]   Cavins’s statements to some of the boys also support a finding that he had the

       requisite intent. Cavins commented to B.H. that B.H.’s penis was not getting

       hard, implying that Cavins’s intent when stroking B.H.’s penis was to cause an

       erection. Cavins mentioned to A.M. about “[j]erking off[,]” a clear reference to

       masturbation. Tr. Vol. III p. 132. Finally, Cavins’s admonitions to A.M. that

       he “d[id]n’t have to tell [his] parents about this” and to S.H. to “keep it between

       us” tend to establish that Cavins was well aware that his actions did not

       conform to acceptable medical standards and were criminal in nature. Tr. Vol.

       III p. 166; Vol. IV p. 46. We conclude that the jury had ample evidence from

       which it could infer that Cavins had the requisite intent to support his five

       convictions.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 10 of 17
                                         II. Cavins’s Sentence
[16]   Cavins was convicted of two counts of Level 4 felony1 child molesting, for each

       of which the trial court sentenced him to nine years of incarceration with two

       suspended to probation; one count of Level 5 felony2 sexual misconduct with a

       minor, for which the trial court sentenced him to three years of incarceration;

       and two counts of Level 6 felony3 child seduction, for each of which the trial

       court sentenced him to one year of incarceration. Cavins’s sentences for his

       two child molesting convictions were enhanced from the advisory of six years

       of incarceration to nine, resulting in a moderately-enhanced, aggregate sentence

       of twenty-three years of incarceration with four years suspended to probation.

                           A. Whether the Trial Court Abused Its
                              Discretion in Sentencing Cavins
[17]   Under our current sentencing scheme, “the trial court must enter a statement

       including reasonably detailed reasons or circumstances for imposing a

       particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       modified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2008). We review the

       sentence for an abuse of discretion. Id. An abuse of discretion occurs if “the

       decision is clearly against the logic and effect of the facts and circumstances.”




       1
         The sentencing range for a Level 4 felony is two to twelve years of incarceration with an advisory sentence
       of six years. Ind. Code § 35-50-2-5.5.
       2
         The sentencing range for a Level 5 felony is one to six years of incarceration with an advisory sentence of
       three years. Ind. Code § 35-50-2-6(b).
       3
         The sentencing range for a Level 6 felony is six months to two and one-half years of incarceration with an
       advisory sentence of one year. Ind. Code § 35-50-2-7(b).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021                 Page 11 of 17
       Id. A trial court abuses its discretion if it (1) fails “to enter a sentencing

       statement at all[,]” (2) enters “a sentencing statement that explains reasons for

       imposing a sentence—including a finding of aggravating and mitigating factors

       if any—but the record does not support the reasons,” (3) enters a sentencing

       statement that “omits reasons that are clearly supported by the record and

       advanced for consideration,” or (4) considers reasons that “are improper as a

       matter of law.” Id. at 490–91. However, the relative weight or value assignable

       to reasons properly found, or to those which should have been found, is not

       subject to review for abuse of discretion. Id.

[18]   Cavins appears to argue that it was an abuse of discretion to sentence him to

       consecutive sentences for his five felony convictions. Indiana Code Section 35-

       50-1-2(c) provides, in relevant part, that “the court shall determine whether

       terms of imprisonment shall be served concurrently or consecutively” by

       considering aggravating and mitigating circumstances. In imposing consecutive

       sentences here, the trial court specifically stated that it was doing so because of

       the five separate victims involved in Cavins’s five sex offenses. The Indiana

       Supreme Court has held that “[w]hen the perpetrator commits the same offense

       against two victims, enhanced and consecutive sentences seem necessary to

       vindicate the fact that there were separate harms and separate acts against more

       than one person.” Serino v. State, 798 N.E.2d 852, 857 (Ind. 2003). Cavins does

       not argue that this was an improper basis on which to order consecutive

       sentences.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 12 of 17
[19]   The trial court also properly rejected Cavins’s proffered mitigators. Cavins

       briefly references three proffered mitigators he argues the trial court should have

       afforded more weight: his lack of criminal history, his dedication to the

       community and his family, and the undue hardship on his family resulting from

       his incarceration. An allegation that the trial court failed to identify or find a

       mitigating factor requires the defendant to establish that the mitigating evidence

       is both significant and clearly supported by the record. Anglemyer, 868 N.E.2d

       at 493 (citing Carter v. State, 711 N.E.2d 835, 838 (Ind. 1999)). The finding of

       mitigating factors is not mandatory and rests within the discretion of the trial

       court. Williams v. State, 997 N.E.2d 1154, 1163 (Ind. Ct. App. 2013) (citing

       Flickner v. State, 908 N.E.2d 270, 273 (Ind. Ct. App. 2009)). “‘If the trial court

       does not find the existence of a mitigating factor after it has been argued by

       counsel, the trial court is not obligated to explain why it has found that the

       factor does not exist.’” Anglemyer, 868 N.E.2d at 493 (quoting Fugate v. State,

       608 N.E.2d 1370, 1374 (Ind. 1993)). The trial court is also not required to give

       the same weight to proffered mitigating factors as the defendant does. Williams,

       997 N.E.2d at 1163–64.

[20]   The trial court properly gave Cavins’s lack of criminal history some, but not

       significant, mitigating weight. “A defendant’s lack of criminal history can no

       longer be said to always be a significant mitigating factor.” Id. at 1164. “To

       hold that a particular factor is always significant suggests that the trial court has

       an obligation to give certain weight to that factor,” which is contrary to the

       holding in Anglemyer that a trial court cannot abuse its discretion in how it



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 13 of 17
       weighed the aggravating and mitigating factors. Id. (citing Anglemyer, 868

       N.E.2d at 491). In fact, “the weight given to those reasons, i.e. to particular

       aggravators or mitigators, is not subject to appellate review.” Weedman v. State,

       21 N.E.3d 873, 893 (Ind. Ct. App. 2014) (citing Anglemyer, 868 N.E.2d at 491),

       trans. denied. Cavins is thus not entitled to appellate review of the trial court’s

       finding that his lack of criminal history is entitled to minimal weight.

[21]   As for Cavins’s proffered mitigators of his dedication to the community and/or

       family and undue hardship on his family if incarcerated, we conclude that the

       trial court properly rejected both. First, Cavins’s dedication to his community

       and his family was not a proffered mitigator in his sentencing memorandum. A

       trial court does not abuse its discretion in failing to consider a mitigating factor

       that was not raised at sentencing. Anglemyer, 868 N.E.2d at 492. Putting aside

       that Cavins’s dedication to his community included violating that community’s

       trust in him by committing sex offenses against his patients, this proffered

       mitigator is precluded from review. See id. (precluding from review mitigators

       that were not presented to the trial court).

[22]   As for Cavins’s argument that undue hardship should be considered a

       mitigating circumstance, Cavins has failed to sustain his burden of showing that

       it was significant and supported by the record. “Many persons convicted of

       serious crimes have one or more children and, absent special circumstances,

       trial courts are not required to find that imprisonment will result in an undue

       hardship.” Comer v. State, 839 N.E.2d 721, 730 (Ind. Ct. App. 2005) (quoting

       Dowdell v. State, 720 N.E.2d 1146, 1154 (Ind. 1999)), trans. denied. Cavins has


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 14 of 17
       failed to show special circumstances here. Cavins’s argument in this regard

       notes that he has been the primary financial provider for his family since 2013,

       that his wife is a stay-at-home mother to their two children, and that it “would

       add additional stress and an undue burden” for his wife to “have to resort to

       working outside the home and care for their two children.” Appellant’s App.

       Vol. III p. 46. Cavins’s wife has a college degree in mathematics and worked in

       a financial firm for ten years (2003 to 2013) before electing to stay at home. As

       found by the trial court, “Cavins’s spouse can work and provide for the family

       and any financial hardship is equally likely to be the result of the Cavins losing

       his medical license.” Appellant’s App. Vol. III p. 100. In other words,

       Cavins’s wife is going to have to return to work to support the family in any

       event. The trial court did not abuse its discretion in rejecting this proffered

       mitigating circumstance, nor in sentencing Cavins.

                   B. Whether Cavins’s Sentence is Inappropriate
[23]   We “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” Ind.

       Appellate Rule 7(B). “Although appellate review of sentences must give due

       consideration to the trial court’s sentence because of the special expertise of the

       trial bench in making sentencing decisions, Appellate Rule 7(B) is an

       authorization to revise sentences when certain broad conditions are satisfied.”

       Shouse v. State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied.

       (citations and quotation marks omitted). “[W]hether we regard a sentence as



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 15 of 17
       appropriate at the end of the day turns on our sense of the culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d

       1219, 1224 (Ind. 2008). In addition to the “due consideration” we are required

       to give to the trial court’s sentencing decision, “we understand and recognize

       the unique perspective a trial court brings to its sentencing decisions.”

       Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007).


[24]   Given the violation of trust and number of victims involved, the nature of

       Cavins’s offenses is somewhat egregious. Cavins, a pediatrician, committed sex

       offenses against five of his patients, thereby violating the high level of trust

       reasonably placed in him by them and their families. Patients and their families

       have a right to expect that their doctors, highly trained and respected members

       of the community who are held to high ethical standards, will help them, not

       harm them. That, however, is precisely what occurred here. As for the fact

       that five victims are involved in this case, as mentioned the Indiana Supreme

       Court has held that where multiple victims are involved, “enhanced and

       consecutive sentences seem necessary to vindicate the fact that there were

       separate harms and separate acts against more than one person.” Serino, 798

       N.E.2d at 857. Cavins’s violation of the trust of his patients and their families

       and the number of his victims justify his sentence.

[25]   As for Cavins’s character, while we acknowledge his lack of prior criminal

       history, we do not think that it can be emphasized enough that Cavins abused

       his position as a trusted medical professional to commit sex offenses against five


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 16 of 17
       of his minor patients. To say that this speaks ill of Cavins’s character is to say

       the very least. Cavins’s character does not warrant a reduction in his sentence.

       Cavins has failed to establish that his aggregate twenty-three-year sentence with

       four years suspended to probation is inappropriate in light of the nature of his

       offenses and his character.

[26]   We affirm the judgment of the trial court.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1213 | January 22, 2021   Page 17 of 17